DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The Applicant’s amendment and argument received on 01/21/2021 has been considered. It is noted that claim 1 has been amended. Claims 2, 3, 5-12, 16, and 20-23 have been canceled. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 4, and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Luciano et al (US 2005/0208991) in view of Duhamel (US 2004/0130096).
Regarding claim 1: Luciano et al discloses a sports bingo game operation method implemented by at least one data processor provided in a computing device capable of communicating with a client terminal of each user, the sports bingo game operation method comprising (see abstract; figures 1-3): generating, by the data processor, a bingo game of each user including at least NxN (N is a natural number of 3 or greater) tiles related to a sports game performance (see paragraphs [0006], [0017], and [0029], showing the bingo game containing a display matrix of 5 x 5, wherein the tiles are related to sporting event and outcome); determining, by the data processor, whether each of the tiles is daubed and the daubed tiles complete a bingo according to the sports game information according to sports game information (see paragraphs [0006], [0017], and [0029]); and determining a ranking of each user on the basis of points related to the daubed tiles and points related to the completed bingo (see paragraphs [0006], [0017], and [0029], showing the bingo game containing a display matrix of 5 x 5, wherein the tiles are related to sporting event and outcome). 
However, Luciano et al does not explicitly discloses wherein each of the tiles is daubed a plurality of times.
In an analogous invention, Duhamel teaches wherein each of the tiles is daubed a plurality of times, and the tiles daubed the plurality of times complete bingos a plurality of times in a same bingo direction; wherein the points related to the daubed tiles are related to a number of the daubed tiles and a number of times each of the tiles is daubed, and wherein the points related to the completed bingo are related to a number of the completed bingos and a number of times the bingos are completed (paragraph [0025], showing daubing a card/tile a plurality of times in a plurality of areas so as determine a designated draw).
It would have been obvious to a person of ordinary skill in the art at the time of the invention to modify Luciano’s bingo game as taught by Duhamel’s bingo game with plurality of daubing for the 

Regarding claim 4: Luciano et al discloses further comprising: changing, by the data processor, an arrangement position of at least two or more tiles according to a movement command to update the bingo game, wherein the determining may include determining whether each of the tiles is daubed for the updated bingo game and whether the daubed tiles complete bingo (see paragraphs [0007] and [0008]).

Regarding claim 13: Luciano et al discloses wherein the determining comprises determining, by the processor, a ranking by applying a weight according to bingo directions of tiles completing the bingo (see paragraphs [0006]-[0008], [0017], [0025], and [0029]).

Claims 14, 15, 17-19, and 24-27 are rejected under 35 U.S.C. 103 as being unpatentable over Luciano et al (US 2005/0208991) in view of Duhamel (US 2004/0130096) and further in view of Kim et al (US 2017/0165582).
Regarding claim 14: Luciano et al discloses the invention substantially as claimed. However, Luciano et al does not explicitly disclose further comprising: storing, by the data processor, a gamer or a team lineup prepared by a user for a contest of a sports event selected by the user before the generating of the bingo game.
In an analogous invention, Kim et al teaches further comprising: storing, by the data processor, a gamer or a team lineup prepared by a user for a contest of a sports event selected by the user before the generating of the bingo game (see paragraph [0068], showing bingo outcome and daubs based on sporting events/game/team/player).
It would have been obvious to a person of ordinary skill in the art at the time of the invention to modify Luciano’s bingo game and Duhamel’s plurality of daubing bingo game as taught by Kim’s bingo 

Regarding claim 15: Luciano et al discloses the invention substantially as claimed. However, Luciano et al did not disclose wherein at least some of the tiles of the bingo game correspond to gamer information included in the gamer lineup.
In an analogous invention, Kim et al teaches wherein at least some of the tiles of the bingo game correspond to gamer information included in the gamer lineup (see paragraph [0068], showing bingo outcome and daubs based on sporting events/game/team/player).
It would have been obvious to a person of ordinary skill in the art at the time of the invention to modify Luciano’s bingo game as taught by Kim’s bingo as sports game, team, or player. This yields the expected result of increasing the user’s satisfaction in the game.

Regarding claims 17-19 and 24-27: Luciano et al discloses wherein the generating of the bingo game comprises generating, by the data processor, the bingo game such that each tile includes a plurality of daubing conditions (see paragraphs [0006]-[0008], [0017], [0025], and [0029]); wherein the determining comprises determining, by the data processor, whether each of the plurality of daubing conditions of the tile is daubed and determining whether the daubed tiles complete the bingo with the same daubing condition (see paragraphs [0006]-[0008], [0017], [0025], and [0029]).
In an analogous invention, Kim et al teaches wherein the storing comprises calculating a point related to a time required for determining the gamer lineup or a remaining time for completing lineup registration and storing the calculated point (see paragraph [0068], showing bingo outcome and daubs based on sporting events/game/team/player).
It would have been obvious to a person of ordinary skill in the art at the time of the invention to modify Luciano’s bingo game as taught by Kim’s bingo as sports game, team, or player. This yields the expected result of increasing the user’s satisfaction in the game.

Response to Arguments
9.	Applicant’s arguments with respect to the claims have been considered but are moot because the new ground of rejection and combination of references teaches over the new amendment and the arguments presented by the Applicant with regards to the teaching or matter specifically challenged in the argument.

Conclusion
10.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
11.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADETOKUNBO OLUSEGUN TORIMIRO whose telephone number is (571)270-1345.  The examiner can normally be reached on Mon-Fri (8am - 4pm).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ADETOKUNBO O TORIMIRO/Primary Examiner, Art Unit 3715